


110 HR 3989 IH: Healthy Air and Clean Water

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3989
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources,
			 Science and Technology,
			 and Agriculture, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Clean Air Act to reduce mercury, carbon
		  dioxide, sulfur dioxide, and nitrogen oxide emissions, and for other
		  purposes.
	
	
		1.Short title and table of
			 contentsThis Act may be cited
			 as the Healthy Air and Clean Water
			 Act.
			
				Title I—Mercury and carbon dioxide emission
				reductions
				Sec. 101. Findings and purposes.
				Sec. 102. Mercury and carbon dioxide emissions
				reductions.
				Sec. 103. Protecting sensitive regional ecosystems.
				Sec. 104. Authorization of appropriations.
				Sec. 105. Modernization.
				Title II—Sulfur dioxide and nitrogen oxide emissions
				Sec. 201. Reduction of emissions from powerplants.
			
		IMercury and carbon
			 dioxide emission reductions
			101.Findings and
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)fossil fuel-fired
			 electric generating units emit approximately 1/3 of the
			 total mercury and carbon dioxide emission in the United States;
					(2)the Environmental
			 Protection Agency has yet to adequately address the emissions of either mercury
			 or carbon dioxide;
					(3)owners of electric
			 generating units seek regulatory certainty when complying with environmental
			 standards; and
					(4)many states have
			 already taken action, either by themselves or in partnerships, to reduce their
			 emissions of mercury and carbon dioxide.
					(b)PurposesThe
			 purposes of this Act are—
					(1)to protect the
			 quality of our Nation’s air and water quality by substantially reducing the
			 emissions from fossil fuel-fired electric generating units;
					(2)to reduce the
			 impact of climate change by limiting emissions of carbon dioxide;
					(3)to enhance human
			 and wildlife health by limiting emissions of mercury; and
					(4)to
			 develop and promote sources of clean energy that do not require the burning of
			 fossil fuels.
					102.Mercury and
			 carbon dioxide emissions reductionsThe Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
				
					VIIMercury and
				Carbon Dioxide Reductions
						
							Sec. 701. Definitions.
							Sec. 702. Mercury reduction program.
							Sec. 703. Carbon dioxide trading program.
							Sec. 704. Prohibitions.
							Sec. 705. Effect on other law.
						
						701.DefinitionsIn this title:
							(1)Affected
				unitThe term affected unit means a coal-fired
				electric generating facility (including a cogeneration facility) that—
								(A)has a nameplate
				capacity greater than 25 megawatts; and
								(B)generates
				electricity for sale.
								(2)Cogeneration
				facilityThe term cogeneration facility means a
				facility that—
								(A)cogenerates—
									(i)steam; and
									(ii)electricity;
				and
									(B)supplies, on a net
				annual basis, to any utility power distribution system for sale—
									(i)more than
				1/3 of the potential electric output capacity of the
				facility; and
									(ii)more than 25
				megawatts of electrical output of the facility.
									702.Mercury
				reduction program
							(a)New unit
				requirementAny affected unit that commences operation after
				December 31, 2008, shall be considered a new unit for the purposes of this
				section and shall not exceed the emission limit of 0.6 pounds mercury per
				trillion Btu (0.6 lb Hg/TBtu) upon commencement of operation.
							(b)Existing unit
				requirementAny affected unit that commences operation on or
				before December 31, 2008, shall not exceed the emission limit of 0.6 pounds
				mercury per trillion Btu by January 1, 2011.
							(c)Monitoring
				systemNot later than January 1, 2009, the Administrator shall
				promulgate regulations requiring operation, reporting and certification of
				continuous emissions monitoring systems (CEMS) to accurately measure the
				quantity of mercury that is emitted from each affected unit.
							(d)Excess
				emissions
								(1)In
				generalThe owner or operator of an affected unit that emits
				mercury in excess of the emission limitation described in subsections (b) and
				(c) shall pay an excess emissions penalty determined under paragraph
				(2).
								(2)Determination of
				excess emissions penaltyThe excess emissions penalty shall be an
				amount equal to $10,000 for each ounce of mercury emitted in excess of the
				emission limitations for mercury described in subsections (b) and (c).
								(e)Prevention of
				mercury re-releaseNot later
				than January 1, 2009, the Administrator shall promulgate regulations to ensure
				that any mercury captured or recovered by emission controls installed at an
				affected unit is not re-released into the environment.
							703.Carbon dioxide
				trading program
							(a)DefinitionsIn
				this section:
								(1)AllowanceThe
				term allowance mean a carbon dioxide allowance equivalent to
				emitting one ton of carbon dioxide during the year that it was issued or any
				subsequent year.
								(2)Renewable
				energyThe term renewable energy means electricity
				generated from—
									(A)wind;
									(B)organic waste
				(excluding incinerated municipal solid waste);
									(C)biomass (including
				anaerobic digestion from farm systems and landfill gas recovery);
									(D)fuel cells;
				or
									(E)a hydroelectric,
				geothermal, solar thermal, photovoltaic, or other nonfossil fuel, nonnuclear
				source.
									(b)Carbon dioxide
				emission levels for 2015, 2020, 2030, 2040, and 2050
								(1)By January 1,
				2015, carbon dioxide emission levels for affected units shall not exceed the
				level of carbon dioxide emissions for affected units in 2005.
								(2)By January 1,
				2020, carbon dioxide emission levels for affected units shall not exceed 75
				percent of the level of carbon dioxide emissions for affected units in
				2005.
								(3)By January 1,
				2030, carbon dioxide emission levels for affected units shall not exceed 50
				percent of the level of carbon dioxide emissions for affected units in
				2005.
								(4)By January 1,
				2040, carbon dioxide emission levels for affected units shall not exceed 35
				percent of the level of carbon dioxide emissions for affected units in
				2005.
								(5)By January 1,
				2050, carbon dioxide emission levels for affected units shall not exceed 20
				percent of the level of carbon dioxide emissions for affected units in
				2005.
								(c)Regulations
								(1)In
				generalNot later than January 1, 2010, the Administrator shall
				promulgate regulations to establish an allowance trading program for affected
				units in the United States.
								(2)Required
				elementsRegulations promulgated under paragraph (1) shall
				establish requirements for the carbon dioxide allowance trading program under
				this section, including requirements concerning—
									(A)the issuance,
				auction, and use of carbon dioxide allowances. Such allowances shall be—
										(i)100 percent
				auctioned; and
										(ii)the proceeds of
				such auction shall be deposited into a special fund jointly administered by the
				Department of Energy and Environmental Protection Agency to fund research and
				development of renewable energy projects.
										(B)the transfer of
				allowances;
									(C)the monitoring,
				tracking and reporting of carbon dioxide allowances; and
									(d)Compliance and
				enforcement
								(1)In
				generalFor calendar year 2015 and each calendar year thereafter,
				the owner of each affected unit shall surrender to the Administrator a quantity
				of allowances that is equal to the total tons of carbon dioxide emitted by the
				affected unit during the calendar year.
								(2)PenaltyThe
				owner of an affected unit that emits carbon dioxide in excess of the allowances
				that the owner holds for use for the affected unit for the calendar year shall
				pay an excess emissions penalty equal to the product obtained by
				multiplying—
									(A)the number of tons
				of carbon dioxide emitted inexcess of the total quantity of allowances held;
				and
									(B)$150, adjusted for
				changes in the Consumer Price Index for All-Urban Consumers published by the
				Department of Labor.
									(e)Allowance not a
				property rightAn allowance—
								(1)is not a property
				right; and
								(2)may be terminated
				or limited by the Administrator.
								(f)No judicial
				reviewAn auction or issuance of an allowance by the
				Administrator shall not be subject to judicial review.
							704.ProhibitionsIt shall be unlawful—
							(1)for the owner or
				operator of any electricity generating facility—
								(A)to operate the
				electricity generating facility in noncompliance with the requirements of this
				title (including any regulations implementing this title);
								(B)to fail to submit
				by the required date any emission allowances, or pay any penalty, for which the
				owner or operator is liable;
								(C)to fail to provide
				and comply with any plan to offset excess emissions; or
								(D)to emit mercury in
				excess of the emission limitations established under section 702; or
								(2)for any person to
				hold, use, or transfer any emission allowance allocated under this title except
				in accordance with regulations promulgated by the Administrator.
							705.Effect on other
				lawNothing in this
				title—
							(1)affects the
				ability of a State to take State actions to further limit climate change
				(except that section 209 shall apply to standards for vehicles); and
							(2)except as
				expressly provided in this title—
								(A)modifies or
				otherwise affects any requirement of this Act in effect on the day before the
				date of enactment of this title; or
								(B)relieves any
				person of the responsibility to comply with this
				Act.
								.
			103.Protecting
			 sensitive regional ecosystems
				(a)Report
					(1)In
			 generalNot later than
			 December 31, 2010, the Administrator shall submit to Congress a report
			 identifying objectives for scientifically credible environmental indicators, as
			 determined by the Administrator, that are sufficient to protect and restore
			 sensitive ecosystems of the Adirondack Mountains, mid-Appalachian Mountains,
			 Catskill Mountains, Rocky Mountains, and Southern Blue Ridge Mountains and
			 water bodies of the Great Lakes, Lake Champlain, Long Island Sound, the
			 Chesapeake Bay and other sensitive ecosystems, as determined by the
			 Administrator.
					(2)Updated
			 reportNot later than December 31, 2019, the Administrator shall
			 submit to Congress a report updating the report under paragraph (1) and
			 assessing the status and trends of various environmental objectives and
			 indicators for the sensitive regional ecosystems referred to in paragraph
			 (1).
					(3)Reports under
			 the national acid precipitation assessment programThe reports
			 under this subsection shall be subject to the requirements applicable to a
			 report under section 103(j)(3)(E) of the Clean Air Act (42 U.S.C.
			 7403(j)(3)(E)).
					(b)Regulations
					(1)DeterminationNot
			 later than December 31, 2019, the Administrator shall determine whether
			 emissions reductions under title VII of the Clean Air Act are sufficient to
			 ensure achievement of the objectives stated in subsection (a)(1).
					(2)PromulgationIf
			 the Administrator determines under paragraph (1) that emissions reductions
			 under title VII of the Clean Air Act are not sufficient to ensure achievement
			 of the objectives identified in subsection (a)(1), the Administrator shall
			 promulgate, not later than 2 years after making the finding, such regulations,
			 including modification of nitrogen oxide and sulfur dioxide allowance
			 allocations or any such measure, as the Administrator determines are necessary
			 to protect the sensitive ecosystems described in subsection (a)(1).
					104.Authorization
			 of appropriationsIn addition
			 to amounts made available under any other law, there are authorized to be
			 appropriated for each of fiscal years 2008 through 2018—
				(1)for operational
			 support of the National Atmospheric Deposition Program National Trends
			 Network—
					(A)$2,000,000 to the
			 United States Geological Survey;
					(B)$600,000 to the
			 Environmental Protection Agency;
					(C)$600,000 to the
			 National Park Service; and
					(D)$400,000 to the
			 Forest Service;
					(2)for operational
			 support of the National Atmospheric Deposition Program Mercury Deposition
			 Network—
					(A)$400,000 to the
			 Environmental Protection Agency;
					(B)$400,000 to the
			 United States Geological Survey;
					(C)$100,000 to the
			 National Oceanic and Atmospheric Administration; and
					(D)$100,000 to the
			 National Park Service;
					(3)for the National
			 Atmospheric Deposition Program Atmospheric Integrated Research Monitoring
			 Network $1,500,000 to the National Oceanic and Atmospheric
			 Administration;
				(4)for the Clean Air
			 Status and Trends Network $5,000,000 to the Environmental Protection Agency;
			 and
				(5)for the Temporally
			 Integrated Monitoring of Ecosystems and Long-Term Monitoring Program $2,500,000
			 to the Environmental Protection Agency.
				105.Modernization
				(a)Authorization of
			 appropriationsIn addition to
			 amounts made available under any other law, there are authorized to be
			 appropriated—
					(1)for equipment and
			 site modernization of the National Atmospheric Deposition Program National
			 Trends Network $6,000,000 to the Environmental Protection Agency;
					(2)for equipment and
			 site modernization and network expansion of the National Atmospheric Deposition
			 Program Mercury Deposition Network $2,000,000 to the Environmental Protection
			 Agency;
					(3)for equipment and
			 site modernization and network expansion of the National Atmospheric Deposition
			 Program Atmospheric Integrated Research Monitoring Network $1,000,000 to the
			 National Oceanic and Atmospheric Administration; and
					(4)for equipment and
			 site modernization and network expansion of the Clean Air Status and Trends
			 Network $4,600,000 to the Environmental Protection Agency.
					(b)Availability of
			 amountsEach of the amounts appropriated under subsection (b)
			 shall remain available until expended.
				IISulfur dioxide
			 and nitrogen oxide emissions
			201.Reduction of
			 emissions from powerplantsPart A of title I of the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
				
					132.Reduction of
				emissions from powerplants
						(a)Emission
				reduction objectivesThe emission reduction objectives of this
				section are to reduce, not later than January 1, 2010:
							(1)aggregate sulfur
				dioxide emissions from powerplants by 75 percent from the levels allowed under
				full implementation of the Phase II sulfur dioxide requirements under title IV
				(relating to acid deposition control); and
							(2)aggregate nitrogen
				oxide emissions from powerplants by 75 percent from 1997 levels.
							(b)Agency
				action
							(1)Regulations
								(A)In
				generalNot later than 2 years after the date of enactment of
				this section, the Administrator shall promulgate regulations to achieve the
				emission reduction objectives specified in subsection (a).
								(B)ElementsThe
				regulations promulgated under subparagraph (A)—
									(i)shall achieve the
				objectives in a manner that the Administrator determines will allocate required
				emission reductions equitably, taking into account emission reductions achieved
				before the date of enactment of this section and other relevant factors;
									(ii)may include
				market-oriented mechanisms (such as emissions trading based on generation
				performance standards, auctions, or other allocation methods);
									(iii)shall prevent
				localized adverse effects on public health and the environment and ensure that
				significant emission reductions are achieved in both the Eastern and Western
				regions of the United States;
									(iv)shall, include,
				consistent with achieving the objectives set forth in subsection (a),
				incentives for renewable energy.
									(2)Interagency
				coordination to minimize costs and maximize gainsTo minimize the
				economic costs and maximize the economic gains of achieving the emission
				reduction objectives specified in subsection (a), the Administrator shall
				coordinate with other departments and agencies of Federal and State government
				to increase energy efficiency, to increase the use of renewable energy, and to
				implement cost saving advanced demand and supply side policies, such as those
				described in the report prepared by the Interlaboratory Working Group of the
				Department of Energy entitled Scenarios for a Clean Energy
				Future, dated November 2000.
							(c)Additional
				reductionsThe regulations promulgated under subsection (b) may
				require additional reductions in emissions from powerplants if the
				Administrator determines that the emission levels necessary to achieve the
				emission reduction objectives specified in subsection (a) are not reasonably
				anticipated to protect public health or welfare.
						(d)Modernization of
				outdated powerplants
							(1)In
				generalOn the later of the date that is 30 years after a
				powerplant commenced operation or the date that is 5 years after the date of
				enactment of this section, it shall comply with—
								(A)the most recent new
				source performance standards promulgated under section 111; and
								(B)the requirements
				under parts C and D that are applicable to modified sources.
								(2)Additional
				requirementsThe requirements of this subsection shall be in
				addition to the requirements of the regulations promulgated under subsection
				(b).
							(e)Other
				requirementsThe requirements of this section shall be in
				addition to, and not in lieu of, any other requirement of this Act.
						(f)DefinitionIn
				this section, the term powerplant means an electric generation
				facility with a nameplate capacity of 25 megawatts or more that uses a
				combustion device to generate electricity for
				sale.
						.
			
